UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8204


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARL LEE BROWN, a/k/a Cuz,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:97-cr-00441-MJG-1)


Submitted:    February 19, 2009            Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Lee Brown, Appellant Pro Se. Christine Manuelian, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carl   Lee    Brown     appeals     the    district     court’s     orders

denying    his    motion     for      reduction    of     sentence    pursuant     to   18

U.S.C.     §     3582(c)(2)        (2006),       and     denying     his    motion      for

reconsideration.            We   have    reviewed        the   record      and   find   no

reversible error.           Accordingly, we affirm for the reasons stated

by   the       district      court.          United       States     v.     Brown,      No.

1:97-cr-00441-MJG-1 (D. Md. Sept. 11 & 29, 2008).                           We dispense

with oral argument because the facts and legal contentions are

adequately       presented       in   the    materials      before    the    court      and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                             2